NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO RUBEN GARCIA-CHAVIRA,                    No.    16-70508

                Petitioner,                     Agency No. A097-422-245

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Sergio Ruben Garcia-Chavira, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      Contrary to Garcia-Chavira’s contention, the BIA used the proper “future-

oriented” standard in determining that he failed to show exceptional and extremely

unusual hardship to a qualifying relative. See Figueroa v. Mukasey, 543 F.3d 487,

497-98 (9th Cir. 2008) (agency must conduct a “future-oriented analysis” in

determining whether “removal would result in an exceptional and extremely

unusual hardship” to qualifying relatives (emphasis in original)). We otherwise

lack jurisdiction to review the BIA’s discretionary hardship determination. See

Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent a colorable legal

or constitutional claim, the court lacks jurisdiction to review the agency’s

discretionary hardship determination).

      Because the BIA conducted a de novo review of the hardship determination,

we do not consider Garcia-Chavira’s challenges to the IJ’s hardship determination.

See Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1061 (9th Cir. 2008) (“Where the

BIA conducts an independent review of the IJ’s findings, we review the BIA’s

decision and not that of the IJ.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    16-70508